Citation Nr: 1630185	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran entered active service in June 1963 and retired in February 1989.  He had service in Vietnam from March 1966 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In his June 2014 VA Form 9, the Veteran mentioned sleep apnea, a condition associated with his pancreas, removal of his gall bladder, hearing loss, skin rashes, and anxiety.  These issues have not been addressed.  The Agency of Original Jurisdiction (AOJ) should clarify whether the Veteran seeks benefits for these disabilities, and take appropriate action upon his response.  The Veteran also indicated disagreement with a determination on his dependency claim as it related to nonservice-connected pension.  This issue is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In a July 1989 rating decision, the RO denied service connection for an organic heart disability; the Veteran did not appeal.

2.  In a September 2008 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a heart disability; the Veteran did not appeal.

3.  The evidence received since the September 2008 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a heart disability, and does not raise a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1989 and September 2008 rating decisions are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in March 2012 discussed the evidence necessary to support the Veteran's claim.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been obtained and associated with the record.  Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The RO initially denied service connection for an organic heart condition in July 1989.  It determined that, while there were complaints of chest pain and dizziness during service, testing was normal and no heart condition was diagnosed during service.  

Service connection was again denied for an organic heart condition in September 2008.  It noted that the evidence did not show onset of a heart condition during service or within one year of separation.  It also noted that there were no medical findings relating a probability of any medical causation to any in service event, disease, or injury sustained during service.  

The evidence of record at the time of these rating decisions included the Veteran's service treatment records.  On separation physical examination in December 1966, the Veteran's heart and vascular system were normal.  At that time, the Veteran denied palpitations or pounding heart, and pain or pressure in his chest.  In January 1976, the Veteran complained of chest pain with dizziness.  EKG was normal.  
On periodic examination in May 1977, the Veteran's heart and vascular system were normal.  On periodic examination in May 1980, the Veteran's heart and vascular system were normal.  The Veteran denied any significant medical history since his last examination.  In May 1982, the Veteran was seen on an emergency basis for chest pain.  Following examination, the impression was anxiety.  On retirement physical examination in May 1984, the Veteran's heart and vascular system were normal.  At that time, the Veteran endorsed palpitation or pounding heart, and denied chest pain, shortness of breath, heart trouble, and high blood pressure.  The examiner noted that EKGs had been within normal limits, and that the reported heart fluttering had been diagnosed in 1982 as anxiety.  On retirement physical examination in November 1988, the Veteran's heart and vascular system were normal.  Altered blood lipids were noted in the summary of defects and diagnoses.  At that time, the Veteran endorsed pain or pressure in his chest, but denied palpitation or pounding heart, heart trouble, and high blood pressure.  The examiner noted the Veteran's report of chest pain, but indicated that EKG in August 1988 and on current examination were normal.  

Also of record were treatment reports from the Veteran's family physician.  They show a past medical history of hypertension.  

Treatment records from Cardiac Disease Specialists, P.C. indicate that the Veteran was referred for the evaluation of nonrestorative sleep.  A June 2007 report indicates that the Veteran was evaluated by a cardiologist for palpitations and chest pain, with a negative workup.  Obstructive sleep apnea was diagnosed.

Since the September 2008 rating decision, additional medical evidence has been added to the record.

In September 2010, the Veteran submitted a Disability Benefits Questionnaire completed by his cardiologist.  This physician indicated that the Veteran did not have ischemic heart disease.  He noted that there was no history of myocardial infarction, coronary bypass surgery, or congestive heart failure.  He also indicated that there was no evidence of cardiac hypertrophy or dilation.  He stated that there were no restrictions on the Veteran's ability to work.

As discussed, service connection for a heart disability was denied because there was no indication of such during service or within one year of separation from service.  In essense, the claim was denied because there was no evidence of a disability.  Since the September 2008 rating decision, evidence added to the record does not include any showing of a heart condition during service or within one year of separation.  In fact, as set forth above, despite the Veteran's report of symptoms that he maintains are indicative of a heart condition or disability, there is no evidence suggestive of a diagnosis related to his heart, in service or within the first post-service year, or currently.  Rather, in the new evidence that has been received both VA and private providers have concluded that there is no heart condition or disability.  Negative evidence cannot serve as new and material evidence for purposes of the reopening of a claim since by definition it does not raise a reasonable possibility of substantiating the claim.  

Moreover, the Veteran's statements concerning symptoms during service and currently are cumulative, as such arguments were considered by the AOJ in its previous adjudications of this issue.  The evidence added to the record does not demonstrate a diagnosis of a heart condition during service, within the first post-service year, or currently.  Thus, the evidence added to the record since the September 2008 rating decision is not new and material for the purpose of reopening the Veteran's claim.  

In consideration of the foregoing, the Board finds that the critical defects existing at the time of the September 2008 rating decision have not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for a heart disability may not be reopened.  


ORDER

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for a heart disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


